office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number info release date uil conex-102698-07 the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar i am responding to your request for information dated ----------------------- on behalf of your constituent -------------------- he inquired about the proper year of deduction of medical_expenses for cash_basis taxpayers in general the method_of_accounting taxpayers use determines when they can take into account income and expenses sec_451 and sec_461 of the internal_revenue_code the code most individual taxpayers use the cash_receipts_and_disbursements_method of accounting taxpayers who use this method must recognize income in the taxable_year in which they actually or constructively receive the income and must claim deductions and expenses in the year in which they actually pay them the congress enacted sec_213 of the code to allow taxpayers to deduct medical_care expenses if the expenses exceed percent of the taxpayer’s gross_income however the deductions are only allowable in the taxable_year in which the taxpayer actually paid the medical_expenses regardless of when the incident or event which occasioned the expense occurs and regardless of the type of method_of_accounting the taxpayer uses sec_1_213-1 of the income_tax regulations this rule prevents the bunching of expenses into a single year in order to exceed the gross_income limitation consequently if the taxpayer incurred medical_expenses that they did not pay during the taxable_year they cannot deduct them in that year and can only deduct in the year that the taxpayer actually pays the expenses these rules were enacted in and were last amended in i hope this information is helpful it is intended for informational purposes and does not constitute a ruling see revproc_2007_1 sec_2 2007_1_irb_7 if you have any questions please contact me or -----------------at -------------------- as requested i am replying in duplicate and returning your enclosure sincerely christopher f kane branch chief branch income_tax accounting enclosures
